Citation Nr: 1626834	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-34 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for recurrent ear infections.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1971, to include service in the Republic of Vietnam.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In April 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

At the outset, the Board notes that the issue of service connection for recurrent ear infections has been raised by the Veteran at his April 2016 Board hearing.  This issue is inextricably intertwined with the Veteran's claims for service connection for bilateral hearing loss and tinnitus, as the Veteran claims his hearing loss and tinnitus began during service and are related to the inservice ear infections.  As this issue has not been adjudicated by the AOJ and is inextricably intertwined with the issues on appeal, the Board does not have jurisdiction and the issue must be remanded for proper adjudication by the AOJ.  

The Veteran's service treatment records (STR's) reflect that in September 1968, the Veteran complained of infected ears and reoccurring sore throat.  In March 1970, the Veteran sought treatment for complaints of a sore right ear.  The treating physician noted an inflamed external auditory ear canal and diagnosed external otitis.  That same day the Veteran was put on a medical restriction from flight duty due to his ear condition.  Additionally, on the Veteran's July 1971 Report of Medical Examination for separation, the Veteran's left ear drum was scarred and retracted.  

At a June 2011 VA audiological examination, the examiner diagnosed mild to moderate mixed hearing loss to 6000Hz in the right ear and hearing within normal limits to 4000Hz in the left ear.  The examiner indicated that medical follow-up was needed regarding the Veteran's mixed hearing loss in the right ear that the examiner noted as unrelated to the claim.  The examiner opined that the Veteran's hearing loss is less likely than not caused by or a result of military noise exposure as there was no evidence of an onset of hearing loss while the Veteran was on active duty or within a reasonable amount of time after discharge.  As for tinnitus, the examiner opined it was also less likely as not related to military noise exposure stating the tinnitus was related to the Veteran's current right ear hearing loss.  The Board finds the VA examiner's opinion and rationale unresponsive to the issues at hand as the examiner did not have the benefit of the Veteran's future statements regarding in-service onset of both hearing loss and tinnitus, nor did the examiner address the evidence in the Veteran's STR's showing treatment and notations of ear infection and ear drum scarring and retraction.  Furthermore, as noted above the issues of service connection for bilateral hearing loss and tinnitus are inextricably intertwined with the issue of service connection for recurrent ear infections that has been raised by the evidence of record.

At the April 2016 Board hearing, the Veteran testified that after service he continued to experience ear infections and sought treatment from a private physician, Dr. M.  The Veteran stated that he hadn't seen that Dr. in over 20 years and wouldn't know how to contact him at this time.  He reported that after that he self-treated his ear infections as he was not aware that he could receive medical care through the VA until 2005.  The Veteran also stated that he received treatment for his ears at the Long Beach VA Medical Center (VAMC), and, in fact, he reported that about a month prior to the hearing he went to the emergency room due to sharp pain in his right ear and swollen glands, for which he was prescribed antibiotics.  He stated that the treating physician looked in his ear and told him that there was a lot of scar tissue present.  
A review of the claims file shows that there are no Long Beach VAMC treatment records dated after April 2014.  On remand, all outstanding VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records pertinent to the claim on appeal.

2.  Provide the Veteran with notice in accordance with the Veterans Claims Assistance Act of 2000 of the newly raised issue of service connection for recurrent ear infections that is inextricably intertwined with the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

3.  Following completion of the above, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of recurrent ear infections, bilateral hearing loss, and tinnitus.  All indicated studies should be performed.  The claims file should be provided to the examiner in connection with the examination for review of pertinent documents therein.  The examination report should reflect that such a records review was conducted.  A complete history should be obtained from the Veteran.

The RO has conceded military noise exposure.

Following examination and a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that:

	The Veteran's bilateral hearing loss or tinnitus is of service onset or otherwise related thereto;

	The Veteran has recurrent bilateral ear infections that are of service onset or otherwise related thereto.

The examiner must provide a detailed rationale for all opinions.  The examiner must comment on and discuss the Veteran's contentions of inservice origin of hearing loss and tinnitus and the service treatment record notation of external otitis.  The examiner should explain whether the inservice ear infection and Veteran's reports of recurrent ear infections are related to bilateral hearing loss and tinnitus.  The examiner should discuss the June 2011 VA examination findings of a need for medical follow-up regarding the mixed right ear hearing loss.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, he or she must provide a rationale for doing so.

If the examiner is unable to answer any question without resort to speculation, he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  After completion of the above, the AOJ should adjudicate the issue of service connection for recurrent ear infections.  The Veteran should be appropriately notified of the decision and provided his appellate rights.  Only if an appeal is filed and perfected as to any denial should this issue be sent to the Board.

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

